Name: Commission Decision No 2132/88/ECSC of 18 July 1988 imposing a definitive anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia and definitively collecting the provisional anti-dumping duties imposed on those imports
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-07-19

 Avis juridique important|31988S2132Commission Decision No 2132/88/ECSC of 18 July 1988 imposing a definitive anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia and definitively collecting the provisional anti-dumping duties imposed on those imports Official Journal L 188 , 19/07/1988 P. 0018 - 0019*****COMMISSION DECISION No 2132/88/ECSC of 18 July 1988 imposing a definitive anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia and definitively collecting the provisional anti-dumping duties imposed on those imports THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidzed imports from countries not members of the European Coal and Steel Community (1), and in particular Article 12 thereof, After consultations within the Advisory Committee as provided for under the above Decision, Whereas: A. Provisional measures (1) The Commission, by Decision No 163/88/ECSC (2), as amended by Decision No 979/88/ECSC (3), imposed a provisional anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, all the exporters requested and were granted an opportunity to be heard by the Commission and made submissions expressing their views on the duty. (3) At the request of the Yugoslav exporters concerned, which represent a significant percentage of the trade involved, the Commission, by Decision No 1322/88/ECSC (4), extended the validity of the provisional duty for a further period of two months. C. Dumping (4) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Decision No 163/88/ECSC to be definitive. Consequently, the preliminary determinations on dumping are confirmed. D. Injury (5) As no fresh evidence regarding injury to the Community industry was received, the Commission also confirms the conclusions on injury reached in Decision No 163/88/ECSC. E. Community interest (6) No observations were received from any user of hot-rolled coils, of iron or steel, imported from Mexico, Algeria and Yugoslavia and subject to provisional anti-dumping duties, within the time limit laid down in Article 2 of Decision No 163/88/ECSC. (7) The Commission, therefore, confirms its conclusion that it is in the Community's interest that action be taken. Under these circumstances, protection of the Community's interest calls for the imposition of a definitive anti-dumping duty on imports of certain iron or steel coils, originating in Algeria, Mexico and Yugoslavia. F. Undertaking (8) The exporters of the Yugoslav product and an exporter of the Mexican product, having been informed that the main findings of the preliminary investigation would be confirmed, offered undertakings concerning their exports of certain iron or steel coils to the Community. (9) After consulting the Advisory Committee, the Commission did not accept the undertakings offered and informed the exporters concerned of the reasons for its decision. G. Rate of definitive duty (10) In the light of the above determination, the amounts of the definitive anti-dumping duty should be the same as the amounts of the provisional anti-dumping duty. H. Collection of provisional duty (11) In view of the importance of the dumping margins found and the seriousness of the injury caused to Community producers, it is considered necessary that amounts secured by way of provisional anti-dumping duty should be collected in full, HAS ADOPTED THIS DECISION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of certain flat-rolled products of iron or non-alloy steel, of a width exceeding 500 mm, not less than 1,5 mm thick, in coils, not further worked than hot rolled, containing by weight less than 0,6 % of carbon, falling within CN codes: ex 7208 11 00, ex 7208 12 91, ex 7208 12 99, ex 7208 13 91, ex 7208 13 99, ex 7208 14 90, ex 7208 21 10, ex 7208 21 90, ex 7208 22 91, ex 7208 22 99, ex 7208 23 91, ex 7208 23 99, ex 7208 24 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10, originating in Algeria, Mexico and Yugoslavia. 2. The amount of the duty shall be for the products listed in paragraph 1 originating in: - Algeria: 15 ECU per 1 000 kilograms, - Mexico: 50 ECU per 1 000 kilograms, - Yugoslavia: 64 ECU per 1 000 kilograms.' 3. Notwithstanding paragraph 2, the rate of the provisional anti-dumping duty shall be 39 ECU per 1 000 kilograms for products manufactured by Hylsa SA de CV, Monterrey, Mexico and exported by Hylsa International Corporation, Houston, Texas, USA. 4. The provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Decision No 163/88/ECSC shall be definitively collected in full. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 18, 22. 1. 1988, p. 31. (3) OJ No L 98, 15. 4. 1988, p. 32. (4) OJ No L 123, 17. 5. 1988, p. 21.